                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION

                                  Civil Action No. 4:20-CV-182

TIMOTHY K. MOORE, in his official
capacity as Speaker of the North Carolina
House of Representatives, PHILIP E.
BERGER, in his official capacity as President
Pro Tempore of the North Carolina Senate;
BOBBY HEATH, MAXINE WHITLEY, and
ALAN SWAIN,


               Plaintiffs,

       v.                                            PLAINTIFFS’ MOTION   FOR   A
                                                     TEMPORARY RESTRAINING ORDER
DAMON CIRCOSTA, in his official capacity
as Chair of the North Carolina State Board of
Elections, STELLA ANDERSON, in her
official capacity as a member of the North
Carolina State Board of Elections, JEFF
CARMON III, in his official capacity as a
member of the North Carolina State Board of
Elections, and KAREN BRINSON BELL, in
her official capacity as the Executive Director
of the North Carolina State Board of Elections,

               Defendants.


       For the reasons set forth in the accompanying Memorandum, Plaintiffs Timothy K. Moore,

Philip E. Berger, Bobby Heath, Maxine Whitley, and Alan Swain, respectfully request that this

Court enter a temporary restraining order prohibiting Defendants from enforcing and distributing

the Numbered Memoranda at issue in this case, in violation of the Constitution of the United States.

       Immediately prior to filing this motion with the Court, Plaintiffs provided notice to

Defendants of this motion by emailing the motion and accompanying memorandum to Defendants’




                                       1
            Case 5:20-cv-00507-D Document 8 Filed 09/26/20 Page 1 of 3
counsel. Plaintiffs also placed Defendants on notice of the filing of their complaint by emailing a

copy of that complaint to Defendants’ counsel today.

       Defendants’ counsel to whom Plaintiffs have emailed the complaint include:


Alexander McC. Peters
State Bar No. 13654
Chief Deputy Attorney General
Terrance Steed
N.C. Dept. of Justice
P.O. Box 629
Raleigh N.C. 27602
apeters@ncdoj.gov
tsteed@ncdoj.gov

Paul M. Cox
Special Deputy Attorney General
N.C. Department of Justice
pcox@ncdoj.gov

Katelyn Love
430 N. Salisbury St.
Raleigh, N.C. 27603
Katelyn.Love@ncsbe.gov

Dated: September 26, 2020                            Respectfully submitted,

/s/ Nicole J. Moss                                   /s/ Nathan A. Huff
COOPER & KIRK, PLLC                                  PHELPS DUNBAR LLP
David H. Thompson*                                   4140 ParkLake Avenue, Suite 100
Peter A. Patterson *                                 Raleigh, North Carolina 27612
Brian Barnes*                                        Telephone: (919) 789-5300
Nicole J. Moss (State Bar No. 31958)                 Fax: (919) 789-5301
1523 New Hampshire Avenue, N.W.                      nathan.huff@phelps.com
Washington, D.C. 20036                               State Bar No. 40626
(202) 220-9600                                       Local Civil Rule 83.1 Counsel for
(202) 220-9601                                       Plaintiffs Phil Berger, Tim Moore, Bobby
nmoss@cooperkirk.com                                 Heath, and Maxine Whitley

*Special Appearance Pursuant to Local
Civil Rule 83.1 forthcoming




                                       2
            Case 5:20-cv-00507-D Document 8 Filed 09/26/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of September, 2020, I caused the foregoing document

to be filed electronically with the Clerk of Court through the CM/ECF System for filing, and served

on counsel registered to receive CM/ECF notifications in this case. I also caused the foregoing

document to be e-mailed to the following counsel for Defendants:

Alexander McC. Peters
State Bar No. 13654
Chief Deputy Attorney General
Terrance Steed
N.C. Dept. of Justice
P.O. Box 629
Raleigh N.C. 27602
apeters@ncdoj.gov
tsteed@ncdoj.gov

Paul M. Cox
Special Deputy Attorney General
N.C. Department of Justice
pcox@ncdoj.gov

Katelyn Love
430 N. Salisbury St.
Raleigh, N.C. 27603
Katelyn.Love@ncsbe.gov

                                                            s/Nicole J. Moss
                                                            Nicole J. Moss
                                                            Attorney for Plaintiffs




                                       3
            Case 5:20-cv-00507-D Document 8 Filed 09/26/20 Page 3 of 3
